Title: To George Washington from Jacob Broom, 3 April 1789
From: Broom, Jacob
To: Washington, George



Sir,
Wilmington [Del.] April 3rd 1789.

I congratulate you upon the success of that inestimable Constitution, which I had the honor to witness your weighty and influential support and approbation of; and it is with singular pleasure I stand informed, that you have the unanimous suffrages of the Electors, to fill the Chair of first President.
I take the liberty to solicit Your Excellency for an appointment as Collector or receiver of duties and imposts; this being the only Commercial Town within the State, I conceive it extremely probable, Your Excellency will consider it as the proper place for the residence of such an Officer.
Your Excellency may be assured, I could have procured a very general recommendation in my favor; but as I had the honor to be one of the Deputies to the Fœderal Convention, and am, at present a Member of Assembly (a seat which I have filled for several years) I flatter myself Your Excellency will be pleased to consider those situations, as marks of the confidence of my Fellow Citizens, as well as favorable and sufficient testimonials of my Character and Capacity; and which added to your own knowledge of me, will give me a place in your esteem as worthy of such a trust.

The Merchants concerned in the Shipping Business, have desired me to transmit to Your Excellency the enclosed Memorial; which I flatter myself will give additional weight to my application.
If I should be so happy, in the opinion of Your Excellency, as to merit the appointment, the Honor done me shall be held in the most grateful remembrance. I have the honor to be, Sir, with the greatest respect and esteem, Your Excellencys most Obedient, and most Humble Servant

Jaco: Broom

